DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “at least 5-95%” is unclear. It is unclear whether the amount of material must be within this range, or whether “at least” essentially means that the actual range is 5-100%. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt USPN 6,767,521 B1.
Regarding claim 1, Vogt discloses a product for improving the environment of a confined space (Abstract), comprising: a. an enclosed oblong housing (figures; column 5, lines 28-49) formed of a semipermeable material and having a side wall and a bottom wall (Abstract; figures; column 6, lines 7-25), said bottom wall having a substantially flat configuration (figures; column 5, lines 28-49); and b. a non-toxic blend of ingredients arranged within said housing, said ingredients having properties to control moisture and odor and to inhibit microbial and fungal growth of the confined space (column 7, lines 31-65). 
Regarding claim 2, Vogt discloses that the housing side wall has a substantially oval configuration (column 5, lines 28-49). 
Regarding claim 3, Vogt discloses that the housing bottom wall includes a lip arranged at an outer edge (figure 5: see lip at 85). 
Regarding claim 5, Vogt discloses that the semipermeable material comprises a synthetic high-density polyethylene material (column 6, lines 7-25: TYVEK). 
Regarding claim 8, Vogt discloses a pad attached to said housing side wall (figures 1 and 2: one side-wall can be considered a pad attached to the other side-walls). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt USPN 6,767,521 B1.
Vogt is relied upon as above.
Regarding claim 4, Vogt discloses a hanger extending outwardly from an upper portion of said housing for hanging said product (see figures), but does not explicitly disclose that this hanger is a tab with an opening. Nevertheless, the use of a tab with an opening as the hanger, rather than a traditional hanger, is an obvious matter of design choice and would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. MPEP 2144.03 (A-E). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt USPN 6,767,521 B1 in view of Lesseraux USPA 2019/0275497 A1.
Vogt is relied upon as above.
Regarding claims 6 and 7, Vogt does not explicitly disclose that said non-toxic blend includes at least 5-95%  of bentonite clay, thyme, baking soda, cinnamon, and clove. Lesseraux discloses a desiccant and deodorizing device that utilizes baking soda (paragraph 22: sodium bicarbonate). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize baking soda as the deodorant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, using a power would have likewise been obvious as sodium bicarbonate as a deodorizer is often in powered form. Furthermore, Lesseraux discloses that the amount should be determined based upon the desired characteristics of the pouch and environment (paragraph 22). Absent a proper showing of criticality or unexpected results, the amount of baking soda is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal deodorizing characteristics. MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt USPN 6,767,521 B1 in view of Blondel USPA 2008/0236388 A1.
Vogt is relied upon as above.
Regarding claim 9, Vogt does not explicitly disclose that the pad (i.e. one sidewall) comprises a microfiber material. Blondel discloses that such a semi-permeable wall can comprise a microfiber (paragraph 12). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the semi-permeable wall be a microfiber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt USPN 6,767,521 B1 in view of Bonham USPA 2016/0278600 A1.
Vogt is relied upon as above.
Regarding claims 8 and 9, in the alternative, if one side-wall of Vogt is not considered a pad, it nevertheless would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to attach a microfiber pad to the product of Vogt, since it is known in the art to attach such a pad to various things in order to allow cleaning of glasses, etc. (see Bonham paragraph 6 and figures). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776